Case 6:19-cv-02027-RBD-LRH Document 16 Filed 12/20/19 Page 1 of 2 PageID 54




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 RAEGAN C. WARREN,

         Plaintiff,                                           Case No. 6:19-cv-02027-
                                                              RBD-LRH
 v.

 J.P. MORGAN CHASE BANK N.A.,

         Defendant.
                                                    /

                 NOTICE OF VOLUTARY DISMISSAL WITH PREJUDICE

       NOW COMES, RAEGAN C. WARREN (“Plaintiff’), by and through her attorneys,

Sulaiman Law Group, Inc., and, in support of her Notice of Voluntary Dismissal with Prejudice,

state as follows:

       Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses his claims against the Defendant, J.P. Morgan Chase Bank, N.A.., with prejudice. Each

party shall bear its own costs and attorney fees.

Dated: December 20, 2019
                                                        Respectfully Submitted,

                                                        /s/ Alexander J. Taylor
                                                        Alexander J. Taylor
                                                        Florid Bar No. 1013947
                                                        Sulaiman Law Group, Ltd.
                                                        2500 S. Highland Avenue, Suite 200
                                                        Lombard, IL 60148
                                                        Phone (630) 575-8181
                                                        Fax: (630)575-8188
                                                        ataylor@sulaimanlaw.com
Case 6:19-cv-02027-RBD-LRH Document 16 Filed 12/20/19 Page 2 of 2 PageID 55




                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on December 20, 2019, a true and correct copy of

the above and foregoing document was filed with the Court via CM/ECF and served on all parties

requested electronic notification.



                                                                 /s/ Alexander J. Taylor
                                                                     Alexander J. Taylor
